Exhibit 10.2

 

JOINDER AND REAFFIRMATION AGREEMENT

 

JOINDER AND REAFFIRMATION AGREEMENT, dated as of August 12, 2020 (this
“Agreement”), among ANGI Homeservices Inc., a Delaware Corporation (the
“Existing Borrower”), ANGI Group, LLC, a Delaware limited liability company (the
“Successor Borrower”), each of the subsidiaries of the Borrower set forth on
Schedule 1 hereto (the “Reaffirming Parties”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders under the
Credit Agreement referred to below and as collateral agent (the “Collateral
Agent”) for the Secured Parties.

 

WITNESSETH:

 

WHEREAS, reference is hereby made to that certain Amended and Restated Credit
Agreement, dated as of November 5, 2018 (as may be further amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Existing Borrower, the Lenders, the Administrative Agent
and the other parties thereto;

 

WHEREAS, pursuant to the Contribution and Assignment and Assumption Agreement,
dated as of the date hereof, between the Existing Borrower and the Successor
Borrower and attached as Exhibit A hereto, the Existing Borrower has contributed
to the Successor Borrower the assets set forth therein, including the equity
interests in all or substantially all of the Existing Borrower’s direct
subsidiaries and certain intercompany receivables (the “Contribution”);

 

WHEREAS, Section 6.03(vi) of the Credit Agreement expressly permits the
Contribution, subject to the terms and conditions set forth therein;

 

WHEREAS, pursuant to Section 6.03(vi) of the Credit Agreement, in connection
with the Contribution, the Successor Borrower is required to expressly assume
all the obligations of the Existing Borrower under the Credit Agreement and the
Loan Documents to which the Existing Borrower is a party, and the Successor
Borrower will succeed to, and be substituted for, and may exercise every right
and power of, the Existing Borrower under the Loan Documents; and

 

WHEREAS, pursuant to Section 6.03(vi)(B) of the Credit Agreement, in connection
with the Contribution, each Loan Party is required to reaffirm all of its
obligations under the Loan Documents to which it is a party.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

2.Assumption and Joinder of Agreements and Obligations. Effective as of the
Effective Date (as defined below), the Successor Borrower hereby becomes a party
to the Credit Agreement, the Security Agreement and each other Loan Document to
which the Existing Borrower is a party and expressly assumes, confirms and
agrees to perform and observe all of the obligations (including, without
limitation, all obligations in respect of the Loans), covenants, agreements,
terms, conditions, duties and liabilities of the “Borrower” and a “Pledgor” (as
applicable) thereunder and with respect thereto, with the same force and effect
as if originally named therein as the “Borrower” or a “Pledgor” (as applicable).
Without limiting the generality of the foregoing, the Successor Borrower (i)
hereby grants to the Collateral Agent for the benefit of the Secured Parties a
security interest in all Collateral owned by it to secure the Obligations and
(ii) hereby agrees to take all actions required under the Security Agreement to
perfect the Liens on the Collateral owned by the Successor Borrower. The
information set forth in Schedule 2 hereto is hereby added to the information
set forth in the Schedules to the Security Agreement.

 



 

 

 

3.Release of Existing Borrower. The Existing Borrower is hereby released from
the obligation to pay the principal of and interest on the Loans and all of the
Existing Borrower’s other obligations and covenants under the Credit Agreement,
the Security Agreement, and the other Loan Documents.

 

4.Representations and Warranties. The Successor Borrower represents and warrants
to each of the Lenders that as of the Effective Date:

 

(a)The Successor Borrower is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)This Agreement has been duly authorized by all necessary corporate or other
organizational action by the Successor Borrower. This Agreement has been duly
executed and delivered by the Successor Borrower.

 

(c)This Agreement, the Credit Agreement and each other Loan Document to which it
is a party constitutes a legal, valid and binding obligation of the Successor
Borrower, enforceable against the Successor Borrower in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights or remedies generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(d)After giving effect to the Contribution and this Agreement, to the extent
required pursuant to the terms of the Collateral Documents and the Credit
Agreement, the Collateral owned by the Successor Borrower will be subject to a
Lien in favor of the Collateral Agent.

 

(e)The Contribution has occurred or will occur substantially concurrently with
the delivery of this Agreement.

 

(f)The Successor Borrower is in compliance with Section 6.10 of the Credit
Agreement on a pro forma basis after giving effect to the Contribution and this
Agreement.

 

(g)After giving effect to the Contribution and this Agreement, no Default or
Event of Default has occurred and is continuing.

 

(h)After giving effect to the Contribution and this Agreement, the
representations and warranties of each Loan Party set forth in the Credit
Agreement and the Security Agreement are true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) as of the
Effective Date, except to the extent that any such representation and warranty
relates to an earlier date (in which case such representation and warranty shall
have been true and correct in all material respects (except to the extent that
any such representation and warranty is qualified by materiality or Material
Adverse Effect, in which case such representation and warranty shall be true and
correct in all respects) as of such earlier date.

 



 

 

 

(i)        The Contribution complies with the Credit Agreement.

 

5.Effectiveness. This Agreement shall become effective on the date (such date,
if any, the “Effective Date”) that the following conditions have been satisfied:

 

(a)the Administrative Agent shall have received a counterpart of this Agreement
executed by the Borrower, the Successor Borrower and each of the other Loan
Parties;

 

(b)the Administrative Agent shall have received a certificate of the Successor
Borrower substantially in the form of Exhibit E to the Credit Agreement,
including all annexes, exhibits and other attachments thereto;

 

(c)the Administrative Agent shall have received an opinion of counsel covering
such matters, and in a form, substantially the same as previously provided to
the Administrative Agent under Section 4.01(b) of the Credit Agreement to the
extent applicable; and

 

(d)the Borrower shall have provided any documentation and other information
about the Successor Borrower as shall have been reasonably requested in writing
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
Title III of the Act.

 

6.Amendment to Loan Documents. All references to the “Borrower” in the Credit
Agreement, the Security Agreement, the Guarantee Agreement, and any of the other
Loan Documents shall be deemed to refer to the Successor Borrower, and are
hereby amended to give effect to the terms of this Agreement, but only to the
extent, necessary to give effect to the terms of this Agreement. Except as
expressly set forth herein, (i) this Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent or the Collateral Agent,
in each case under the Credit Agreement or any other Loan Document, and (ii)
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. This Agreement shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement after giving effect to this Agreement.

 

7.Reaffirmation of Loan Documents. Each Reaffirming Party hereby acknowledges
its receipt of a copy of this Agreement and its review of the terms and
conditions hereof and consents to the terms and conditions of this Agreement and
the transactions contemplated hereby. Each Reaffirming Party hereby (a) affirms
and confirms its guarantees and other commitments under the Guarantee Agreement,
as amended hereby, and (b) agrees that the Guarantee Agreement, as amended
hereby, is in full force and effect and shall accrue to the benefit of the
Secured Parties to guarantee the Obligations after giving effect to this
Agreement. The Successor Borrower and each Reaffirming Party hereby (a) affirms
and confirms its pledges, grants and other commitments under the Security
Agreement, as amended hereby, and (b) agrees that the Security Agreement is in
full force and effect after giving effect to this Agreement and shall accrue to
the benefit of the Secured Parties to secure the Obligations after giving effect
to this Agreement. This Agreement is not intended to constitute a novation of
the Credit Agreement or any of the other Loan Documents as in effect prior to
the Effective Date.

 



 

 

 

9.Governing Law; Waiver of Jury Trial; Jurisdiction; Consent to Service of
Process. This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or otherwise) based upon, arising out of or relating to
this Agreement and the transactions contemplated hereby shall be governed by and
construed in accordance with the law of the State of New York. The Borrower and
each other Loan Party hereby agrees that this Agreement is a Loan Document
governed by Sections 9.10 and 9.11 of the Credit Agreement relating to waiver of
jury trial, jurisdiction, consent to service of process and the other matters
covered therein.

 

10.Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Amendment and/or any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures (as defined below), deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.

 

11.Section Headings. The section headings in this Agreement are for convenience
of reference only and are not to affect the construction hereof or to be taken
into consideration in the interpretation hereof.

 

12.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

[The Remainder of This Page is Left Intentionally Blank]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

  ANGI Homeservices Inc.       ANGI Group, LLC        By: /s/ Jamie Cohen    
Name: Jamie Cohen     Title: Chief Financial Officer        







Angie’s List, Inc

 



HomeAdvisor, Inc.

 

Handy Technologies, Inc.

      By: /s/ Tanya Stanich     Name: Tanya Stanich     Title: Vice President
and Assistant Secretary

 



 

 

 

  Acknowledged and Accepted:       JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Collateral Agent       By: /s/ Matthew Cheung     Name: Matthew Cheung
    Title: Vice President

 



 

 

 

SCHEDULE 1

 

1.         HomeAdvisor, Inc. (DE) 2.         Angie’s List, Inc. (DE) 3.        
Handy Technologies, Inc. (DE)

 



 

 

 

SCHEDULE 2

 

A.       Pledged Stock

 

Issuer  Record Owner  Certificate No.  No. Shares/Interest  Percentage Owned  
Percent Pledged  Angie’s List, Inc.  ANGI Group, LLC  Uncertificated  100 shares
of Common Stock   100%   100% HomeAdvisor, Inc.  ANGI Group, LLC 
Uncertificated  996 shares of Common Stock   100%   100% Handy Technologies,
Inc.  ANGI Group, LLC  Uncertificated  100 shares of Common Stock   100%   100%
Mhelpdesk, Inc.  HomeAdvisor, Inc.  Uncertificated  1,694,821 shares of Common
Stock (repurchased from minority shareholders)   100%   100%

 

B.       U.S. Federally Issued or Applied for Patents

 

Registered Owner  Patent No.  Issue Date  Application No.  Filing Date  Title
HomeAdvisor, Inc.  10,484,298  November 19, 2019  16/053,553  August 2, 2018 
Optimization of network resources HomeAdvisor, Inc.  N/A  N/A  15/925,443  March
19, 2018  System and method for temporal feasibility analyses
HomeAdvisor, Inc.  N/A  N/A  16/653,630  October 15, 2019  Optimization of
network resources HomeAdvisor, Inc.  N/A  N/A  16/696,660  November 26, 2019 
Computerized referral systems and methods with automated determination of
response time incentives

 



 

 